NO. 07-08-0120-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL C

                                     NOVEMBER 10, 2008
                               ______________________________

                                         RODNEY C. JONES,

                                                                          Appellant

                                                     v.

                                       THE STATE OF TEXAS,

                                                           Appellee
                             _________________________________

                FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

                      NO. 2005-411,112; HON. ROYAL HART, PRESIDING
                            _______________________________

                                        Anders Opinion
                               _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       After a jury trial, Rodney C. Jones was convicted of aggravated assault with a

deadly weapon and assessed punishment at eight years confinement in the penitentiary.

His appointed counsel has filed a motion to withdraw, together with an Anders1 brief,

wherein he certifies that, after diligently searching the record, he has concluded that

appellant’s appeal is without merit. Along with his brief, he has filed a copy of a letter sent



       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
to appellant informing him of counsel’s belief that there is no reversible error and of

appellant’s right to file a response pro se. By letter dated August 15, 2008, we also

informed appellant of his right to file a response by September 10, 2008. Upon appellant’s

request for an extension of time, that deadline was moved to October 10, 2008. To date,

appellant has filed neither a response nor another motion for additional time.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

three potential areas for appeal. They include 1) the trial court’s exclusion of certain

impeachment evidence, 2) the State’s reference during closing argument to appellant’s

pre-arrest silence, and 3) the State’s reference to an extraneous offense during closing

argument at the punishment phase. However, counsel has also discussed the applicable

law and explained why each ground is without merit.

       Thereafter, we conducted our own review of the record pursuant to Stafford v.

State, 813 S.W.2d 503 (Tex. Crim. App. 1991), and found no arguable issue warranting

reversal.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                Brian Quinn
                                                Chief Justice



Do not publish.




                                            2